       Case 1:20-cv-00266-YK-EB Document 39 Filed 08/04/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SELWYN MILLS,                             :
    Plaintiff,                            :
                                          :              No. 1:20-cv-00266
            v.                            :
                                          :              (Judge Kane)
DR. ROGERS, et al.,                       :
     Defendants                           :

                                      ORDER

      AND NOW, on this 4th day of August 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Defendant Pujara’s motion to dismiss (Doc. No. 18) is DENIED;

      2.    Defendant Pujara is directed to file an answer to Plaintiff’s complaint (Doc. No.
            1) within fourteen (14) days of the date of this Order; and

      3.    The parties are directed to complete discovery within six (6) months of the date
            on which Defendant Pujara files his answer.


                                                 s/ Yvette Kane
                                                 Yvette Kane, District Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
